745 N.W.2d 753 (2008)
RED RIBBON PROPERTIES, L.L.C., Plaintiff-Appellant,
v.
BRIGHTON TOWNSHIP, Livingston County Drain Commission, Livingston County Road Commission, Lot 255 Grand River Lake Colony Subdivision 3, Lot 256 Grand River Lake Colony Subdivision 3, Lot 257 Grand River Lake Colony Subdivision 3, Lot 258 Grand River Lake Colony Subdivision 3, Lot 259 Grand River Lake Colony Subdivision 3, Lot 265 Grand River Lake Colony Subdivision 3, Lot 266 Grand River Lake Colony Subdivision *754 3, Lot 267 Grand River Lake Colony Subdivision 3, Rand Construction Eng, Ladev #1 LLC, Titus & Associates, LLC, Sommerwood Center, Inc., Ronald M. Kelly, Brian Lavey, and Jennifer Monaster, Defendants, and
Adler Enterprises Company, LLC, MSM Management, LLC, Wanko Industrial Center, LLC, KRG-Citation, LLC, SJS Development Company, Inc., and Edward H. Akin, Defendants-Appellees, and
Department of Treasury, Lot 260 Grand River Lake Colony Subdivision 3, Department of Natural Resources, Department of Transportation, Steven J. Lamanen, and Diane M. Lamanen, Defendants-Appellees.
Docket No. 134865. COA No. 259563.
Supreme Court of Michigan.
March 19, 2008.
On order of the Court, the application for leave to appeal the June 26, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of Appeals and we REINSTATE the October 28, 2004 order of the Livingston Circuit Court. We affirm the Court of Appeals ruling that the circuit court had jurisdiction to hear this dispute, but we reverse the appeals court's conclusion that a remand was necessary to consider other provisions of the Land Division Act (LDA) or to reconsider certain defendants' equitable claims. Under Section 227a(1) of the LDA, MCL 560.227a(1), the circuit court properly determined that the whole of the vacated drive in question should be vested in the rightful owners of the adjacent lots "within the subdivision covered by the plat . . ." and that the defendants Adler Enterprises Company, LLC, et al., do not own lots that are covered by the plat in question.